Order entered May 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01538-CR

                     DOMINGO SANCHEZ-RODRIGUEZ, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-80148-2012

                                          ORDER
       We GRANT appellant’s May 22, 2013 second motion for extension of time to file

appellant’s brief. Appellant’s brief tendered to the Clerk of the Court on May 16, 2013 is

DEEMED timely filed as of the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE